                   Case 19-11509-JTD                Doc 292         Filed 10/31/19          Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
RUI HOLDING CORP., et al., 1                                    )     Case No. 19-11509 (JTD)
                                                                )
                              Debtors.                          )     (Jointly Administered)
                                                                )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
              ON NOVEMBER 4, 2019 AT 2:00 P.M. (PREVAILING EASTERN TIME)

UNCONTESTED MATTERS GOING FORWARD

1.        Motion of IPFS Corporation for Relief from the Automatic Stay [Docket No. 279; Filed
          10/23/2019]

                    Related Documents:

                              A.       Motion to Shorten Time for Notice and to Schedule an Expedited
                                       Hearing in Connection with the Motion of IPFS Corporation for
                                       Relief from the Automatic Stay [Docket No. 281; Filed
                                       10/23/2019]

                              B.       Order Granting Motion of IPFS Corporation to Shorten Time for
                                       Notice and to Schedule an Expedited Hearing in Connection with
                                       the Motion of IPFS Corporation for Relief from the Automatic
                                       Stay [Docket No. 285; Filed 10/24/2019]

                              C.       Notice of Hearing and Response Deadline Regarding Motion of
                                       IPFS Corporation for Relief from the Automatic Stay [Docket No.
                                       286; Filed 10/24/2019]

                    Response Deadline:           October 31, 2019 at 4:00 p.m.

                    Responses Received: None to date.



1    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
     identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited, Inc. (8365);
     and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is: 411 First Ave. South, Suite
     200, Seattle, WA 98104. The Debtors operate restaurants under the following names: Clinkerdagger; Cutters Crabhouse;
     Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs; Manzana; Newport Seafood Grill; Palisade;
     Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay;
     Stanford’s; and Stanley & Seafort’s.


PHIL1 8331740v.1
               Case 19-11509-JTD      Doc 292      Filed 10/31/19     Page 2 of 2



                   Status:   This matter is going forward. If no objection is filed, movant
                             intends to file a Certificate of No Objection.


Dated: October 31, 2019               /s/ Domenic E. Pacitti
Wilmington, Delaware                  Domenic E. Pacitti (DE Bar No. 3989)
                                      Michael W. Yurkewicz (DE Bar No. 4165)
                                      Sally E. Veghte (DE Bar No. 4762)
                                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                      919 North Market Street, Suite 1000
                                      Wilmington, Delaware 19801
                                      Telephone:    (302) 426-1189
                                      Facsimile:    (302) 426-9193
                                      Email: dpacitti@klehr.com
                                              myurkewicz@klehr.com
                                              sveghte@klehr.com

                                      Counsel to the Debtors




PHIL1 8331740v.1
